Citation Nr: 0914219	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

In an October 1995 statement, the Veteran raised a new dental 
claim.  Further, he also raised new claims for service 
connection for a back disorder, a kidney disorder, a shoulder 
disorder, a right ankle disorder, a thumb disorder, a rash, 
and high blood pressure, as well as a request to reopen his 
service-connection claim for hearing loss, in a June 2001 
statement.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The Veteran has established service connection for sleep 
apnea, bilateral maxillary sinusitis, bilateral pes planus, 
and bilateral cataracts, for a total combined evaluation for 
rating purposes of 70 percent.   

2.  The Veteran's service-connected disabilities alone 
(including impairment resulting solely therefrom) do not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.26.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  
See 
38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). In addition, there must be 
evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a). 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides." 
 
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
  
In the present case, the Veteran is service-connected for 
sleep apnea (rated as 50 percent disabling), bilateral 
maxillary sinusitis (rated as 30 percent disabling), 
bilateral pes planus (rated as 0 percent disabling), and 
bilateral cataracts (rated as 0 percent disabling).  His 
combined disability rating is 70 percent. 
 
Based on the above, the Veteran meets the threshold minimum 
percentage criteria in 38 C.F.R. § 4.16(a) for consideration 
of TDIU.  However, for a grant of TDIU to be appropriate, 
there must be evidence that he is unable to secure or follow 
a substantially gainful occupation solely as a result of his 
service-connected disabilities. 

As will be discussed below, the Board finds that the 
Veteran's claim must fail because the weight of the evidence 
demonstrates that he is not prevented from being gainfully 
employed due to any of his service-connected disabilities of 
sleep apnea, sinusitis, cataracts, or pes planus.  

According to the July 1995 psychiatric admission report, the 
Veteran injured both knees in a tractor-trailer incident and 
had not been working since.  In a September 1996 private 
psychiatric evaluation report, he reported working as a truck 
driver until October 1994, when he explained that his 
employment ended "because of a fractured patella that he 
suffered while at work . . . when he was lifting a 500 pound 
pallet jack."  Significantly, these private treatment 
records did not discuss his service-connected injuries as a 
contributing cause to his unemployment.  

To the contrary, the evidence of record suggests that his 
service-connected disabilities have little affect the 
Veteran's ability to work.  Specifically, the Board notes 
that he was specifically denied disability benefits from the 
Social Security Administration (SSA) in 1995 for his service-
connected cataracts; June 2001 VA treatment records reflect 
that he only reported occasional pain in his feet and did not 
require the use of arch supports; and a January 2004 VA 
medical examiner expressly opined that sleep apnea and 
sinusitis did not interfere with his ability to work.      

Instead, the SSA determined that the Veteran was disabled, 
beginning October 1994, due to non-service connected 
disabilities of obesity and aortic insufficiency.
Moreover, in a May 2001 gastroenterology report, it was noted 
that he was disabled "due to his diarrhea and his enlarged 
heart." Although his treating physician specifically opined 
in July 2003 that his chronic diarrhea was often times 
disabling, the Veteran has not established service connection 
for diarrhea, or any other disability associated with obesity 
and aortic insufficiency, and there is no indication that his 
service-connected disabilities otherwise contributed to his 
inability to obtain employment.  

The Board recognizes the May 2007 statement of a private 
physician purporting to establish that the Veteran is 
"totally disabled from any gainful employment" and that 
"his service[-]connect[ed] disabilities are the cause for 
this disability."  Where, as in this  case, there is an 
apparent difference of medical opinion, the United States 
Court of  Appeals for Veterans Claims (Court) has stated that 
"[i]t is  the responsibility of the BVA . . . to assess the 
credibility  and weight to be given the evidence."  Hayes v. 
Brown, 5  Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 
1 Vet.  App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he  probative value of medical 
opinion evidence is based on the  medical expert's personal 
examination of the patient, the  physician's knowledge and 
skill in analyzing the data, and  the medical conclusion that 
the physician reaches . . . As is  true with any piece of 
evidence, the credibility and weight  to be attached to these 
opinions [are] within the province of  the [Board as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet.  App. 467, 
470-71 (1993). 

In finding the May 2007 medical statement to be of less 
probative value, the Board notes that the private physician 
does not provide an explanation or any reasons for finding 
that the Veteran's service-connected disabilities are solely 
responsible for his occupational impairment.  

Rather, the private physician merely commented that the 
Veteran had "multiple mental and physical heath problems . . 
. that renders him unemployable."  In fact, the private 
physician referred to his previous finding that "all of his 
psychiatric illnesses stem from his experiences in the U.S. 
Army" despite the fact that the Veteran is not service-
connected for a psychological disorder and was denied service 
connection for a psychological disorder, claimed as PTSD, in 
March 2000.  

Instead, the May 2007 private medical statement containing a 
seemingly favorable opinion did not discuss whether the 
Veteran's established service-connected disabilities (sleep 
apnea, sinusitis, cataracts, or pes planus), standing alone, 
would result in any occupational impairment.  

For these reasons, the Board finds that the private medical 
statement lacks probative value on the issue of whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disabilities, as is necessary to 
demonstrate entitlement to TDIU.   

Here, the Board places significant probative value on the 
January 2004 VA examination and the remaining medical 
evidence of record.  Specifically, unlike the medical 
statement provided by the private physician, the VA examiner 
specifically evaluated the Veteran's service connected 
disabilities of sleep apnea or sinusitis and concluded that 
these service-connected disabilities (rated as 50 percent and 
30 percent disabling respectively) did not interfere with his 
ability to work.  Moreover, the objective medical evidence 
does not indicate that his cataracts or pes planus, both of 
which are rated noncompensably, otherwise contributed to his 
lack of employment.  

Based on the foregoing evidence, the Board finds that a grant 
of TDIU is not warranted.  Specifically, the record does not 
demonstrate that the Veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude substantially gainful employment.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  Accordingly, 
the Board finds that referral of the TDIU claim to the 
Director of the Compensation and Pension Service for 
extraschedular consideration is not warranted.  38 C.F.R. 
§§ 3.321, 4.16(b).  

In reaching this decision, the Board has considered the 
Veteran's assertions that his service-connected disabilities 
have rendered him incapable of maintaining employment.  In 
this regard, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, the Veteran is competent to report that his 
symptoms because this requires only personal knowledge as it 
comes to him through his senses. Layno, 6 Vet. App. at 470.  
However, the level of impairment from a medical standpoint is 
not the type of information about which a lay person can 
provide competent evidence.  See Robinson v. Shinseki, No. 
06-0164 (March 3, 2009).  The Board acknowledges his belief 
that his symptoms are of such severity as to warrant a TDIU; 
however, the competent evidence of record does not show that 
he in unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an inability to 
maintain gainful employment as a result of his 
service-connected disabilities.  In light of the above 
discussion, the Board concludes that the preponderance of the 
evidence is against the Veteran's TDIU claim.  There is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.   
 
Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).   
 
For an increased-compensation claim, such as a claim for 
TDIU, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of his claim for TDIU.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as his claim for TDIU has been denied. 

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim for TDIU.  
Specifically, the June 2006 VCAA informed him that the 
evidence must show that he is unable to secure and follow a 
substantially gainful occupation solely due to service-
connected disabilities.  

Additionally, an April 2007 statement of the case (SOC) was 
sent to the Veteran, informing him of the specific criteria 
used to establish entitlement to TDIU.  The SOC advised him 
of the rating considerations of 38 C.F.R. § 4.1, explaining 
that the percentage ratings assigned are based upon the 
average impairment capacity resulting from injuries and 
diseases and their residual conditions in civil occupations, 
and also presented him with the criteria of 38 C.F.R. § 4.15 
for establishing entitlement to TDIU.

Based on the evidence above, the Veteran was advised of the 
information necessary to evaluate his claim.  Therefore, he 
can be expected to understand from the various letters from 
the RO what was needed to support his claim for TDIU.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, during a 
September 2006, he discussed the signs and symptoms of his 
disabilities, with particular emphasis on the impact that 
they have on his ability to procure and maintain employment.  
For example, he described the difficulties he had walking, 
especially on concrete floors, due to his pes planus, and the 
fact that his sinusitis exacerbations causes him to miss 
work.  These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for TDIU. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  For this reason, no further 
development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records and VA outpatient treatment records.  
Further, the Veteran has submitted private medical evidence 
and statements on his behalf. 

Moreover, the Board finds that a remand for a VA examination 
is not in order.  In this case, the Veteran underwent a VA 
examination in January 2004, prior to his current claim for 
TDIU, during which the VA examiner specifically considered 
the effects that the Veteran's service-connected disabilities 
of sleep apnea and sinusitis had on his employment.  
Therefore, a remand for another VA examination is not 
warranted. 

For these reasons, the Board finds that the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


